            Case 1:19-cv-02867-UNA Document 15 Filed 06/02/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                                                                                          FILED
                             FOR THE DISTRICT OF COLUMBIA                                       6/2/2020
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                    Court for the District of Columbia
YUSEF O. BUSH,                                )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )      Civil Action No. 19-2867 (UNA)
                                              )
DISTRICT OF COLUMBIA et al.,                  )
                                              )
                Defendants.                   )



                                 MEMORANDUM OPINION

       Plaintiff has filed a motion under Rule 60(b) of the Federal Rules of Civil Procedure,

seeking relief from the order entered on October 29, 2019, which dismissed this action for want

of subject matter jurisdiction. See Mem. Op. [Dkt. # 7]; Order [Dkt. # 8]. In its discretion, a

court may relieve a party from a final judgment, order or proceeding for any one of six

enumerated reasons. See Fed. R. Civ. P. 60(b)(1)-(6). Plaintiff seeks to reopen this matter “due

to [his] mistake and inadvertence,” Mot. at 1, but he has stated nothing to cure the complaint’s

jurisdictional defects. Therefore, plaintiff’s motion [Dkt. # 14] is denied. A separate order

accompanies this memorandum opinion.



                                              SIGNED:  EMMET G. SULLIVAN
                                              UNITED STATES DISTRICT JUDGE
DATE: June 2, 2020
